          Case 1:20-cv-02140-RBW Document 4 Filed 10/14/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  TSERENDULAM BATSUKH,

                          Plaintiff,

                  v.                                       Civil Action No.: 20-2140 (RBW)

  UNITED STATES CITIZENSHIP AND
  IMMIGRATION SERVICES,

                          Defendant.


                   DEFENDANT’S COMBINED CONSENT MOTION
                TO TRANSFER VENUE AND FOR EXTENSION OF TIME

       Pursuant to 28 U.S.C. § 1404(a), Defendant respectfully requests that the Court transfer

this case to the United States District Court for the Central District of California. The Parties have

conferred and Plaintiff’s counsel stated that Plaintiff consents to this request.

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant also requests that the Court

extend its deadline to respond to Plaintiff’s Complaint until 21 days after this Court resolves the

transfer motion. If granted, Defendant requests that its time to respond to the Complaint be

extended until 21 days after the case is placed upon the electronic docket in the recipient court.

The Parties have conferred and Plaintiff’s counsel stated that Plaintiff also consents to this request.
         Case 1:20-cv-02140-RBW Document 4 Filed 10/14/20 Page 2 of 3




October 14, 2020                       Respectfully submitted,

                                       MICHAEL R. SHERWIN
                                       Acting United States Attorney

                                       DANIEL F. VAN HORN
                                       D.C. Bar # 924092
                                       Civil Chief

                                       By: /s/ Brian J. Field
                                       BRIAN J. FIELD
                                       D.C. Bar # 985577
                                       Assistant United States Attorney
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2551
                                       brian.field@usdoj.gov

                                       Counsel for Defendants
          Case 1:20-cv-02140-RBW Document 4 Filed 10/14/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  TSERENDULAM BATSUKH,

                          Plaintiff,

                   v.                                     Civil Action No.: 20-2140 (RBW)

  UNITED STATES CITIZENSHIP AND
  IMMIGRATION SERVICES,

                          Defendant.


                                          [PROPOSED] ORDER

        Upon consideration of Defendant’s Motion to Transfer and for Extension of Time, and

the entire record herein, it is hereby:

        ORDERED that Defendant’s Motion is GRANTED; and it is

        FURTHER ORDERED that this case is transferred to the United States District Court

for the Central District of California; and it is

        FURTHER ORDERED that Defendant’s deadline to respond to Plaintiff’s Complaint is

extended until 21 days after the case is placed on the electronic docket of the recipient court.

SO ORDERED.



Date                                                  United States District Judge
